Title: To James Madison from Thomas Peironnet, 3 May 1804 (Abstract)
From: Peironnet, Thomas
To: Madison, James


3 May 1804, “at Messrs Polk & McHenrys Merchts Baltimore.” “Your favor of the 20th ult was recd in due course accept my acknowledgements for the attention with which you have honored my communication.
“That the Vessel which captured me had once borne a French Commission I can assert having been captured by her on the 29th of Novr last with many other Americans amongst which I well remember the Brig Diet of New York but as I happened to be retaken on the second day by a British Frigate I was sent to the port of my original destination where I came off by paying a moderate Salvage I did not think it worth while to complain to my Govt of this grievance which altho’ vexatious was not attended with any considerable Loss.
“On receiving back my papers from the Register of the Court of Admlty in Kingston I perceived that amongst them were contained a Copy of the Corsair’s commission from Genl Rochambeau as also the Procès Verbal delivered to the P⟨r⟩ize master—the former document was lost amongst the wreck of my papers of the latter I enclose you a copy.
“It so happened that on bd the Ann of Phila who was taken with me on the 13th March was a french Passenger named Allemand who had held an interest in the Privateer and who was completely rifled as well as ourselves by his countrymen—from him did I learn the names of her present owners in St Jago—the French Captain also made no scruple of declaring before me that she had belonged to three sets of Owners since the commencement of hostilities who had all made their fortunes by means of the prizes taken from the Americans (this I think the more probable as I constituted their eighth prize at the time of my first capture) he also boasted very much of his late prisal of the Brig William Pugh of Philadelphia whose cargo consisted of 280,000 lbs of Coffee—these Circumstances considered it appears highly probable that her first owners in St Domingo had sold her on the expiration of her Commission to others in Cuba—he was nevertheless apparently anxious to conceal the name of his Vessel which when dropped by one of his Officers who called her l’Anguille (which animal was also represented on a private Signal which he sometimes hoisted) he the sd Offr received a reprimand for his imprudence with a caution to be more careful of his expressions for the future.
“This Schooner passing thro’ so many hands was I suppose the reason why I did not recognize any of her former Crew it is also worthy of Notice that the orders given the prize master were still in the name of L’Hirondelle.
“As I was detained on board nearly three days their caution began to wear off and as I conversed with them freely in French and Spanish they finally made no secret of declaring that they had lately fitted out in St Jago that their owners lived there and that as times were so bad it was fortunate that such opportunities presented them Selves which afforded them the means of procuring so much plunder—the Capt once observed that they were true voleurs de Mer and that whatever they left the Yankees besides their skins might be considered as proceeding from their benevolence—they also averred that the cargoes of Coffee which they carried in were discharged with the connivance of the Custom House &c and disposed of to a certain Casamajor & other merchants who paid for it at the rate of $13 ⅌ C but that as it cost a great deal to bribe the Government who had a feeling in this commerce the sd merchants could not afford to dispose of this article under 16 or 17$ they guaranteeing its exportation which was guaranteed by the same methods.
“I have no doubt but that the Corsair was fitted out of St Jago the Prize Master on board the Tartar having affirmed that he had escaped from the Cape but 16 days before my capture I would likewise observe that the proof of part of the crew being Spanish Subjects was that they could speak no other language whilst many others spoke French in a brogue so perfectly Iberian that no doubt of their belonging to that nation could subsist.
“The circumstance of so many vessels belonging to the U.S being daily carried into this port without any of their original crews on board & there discharged & laid up in the face of day fully proves the connivance of the Governor as the publicity of these spoliations cannot possibly escape his knowledge.
“The information I conveyed you in my last was partly collected from the conversation of the Officers of L’Hirondelle whom I endeavored to put off their guard by pretending to coincide in their opinions. It was greatly corroborated from the Intelligence I had previously received from some American Masters whom I saw in Cape Français sevl of whom had been taken & turned ashore near the mole also of one or two others who had arrived at that City from Jamaica via Cuba.
“You were good enough to observe that proofs would be wanting in order to establish a claim may I beg you to favor me with a list of what kind of proofs it would be necessary to ⟨submit?⟩ & whether simple affidavits & protests would be sufficient ⟨for such?⟩ a purpose or whether these proofs must be collected in th⟨e⟩ […] Cuba from whence these depredations are carried on also whether it would be expedient to proceed thither in order to accomplish this end—I have also to request you Sir also to mention the documents necessary to be furnished in situations where every paper & accompt have been pillaged as also whether you would receive them when obtained as materials to form a Mass of evidence on this Subject.
“I should not have trespassed on your goodness by an Epistolary correspondence had I possessed the means of waiting on you in person at the Seat of Government but I have been so completely stripped of my property by these freebooters that I shall probably be obliged to Sail for the West Indies in a few days to collect those remnants of my broken fortune which lay in that part of the World.”
